        Case 1:19-cv-00500 ECF No. 1 filed 06/21/19 PageID.1 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

                                               Case No. 1:19-cv-500
SARAH SCHOENHERR,
             Plaintiff,                        COMPLAINT AND DEMAND FOR
                                               JURY TRIAL
vs.
                                                 1. TCPA, 47 U.S.C. § 227

CHASE BANK USA, N.A.,                            2. Invasion of Privacy – Intrusion
                                                    Upon Seclusion
              Defendant.


              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, Sarah Schoenherr (“Plaintiff”), through her attorneys, alleges the

following against Chase Bank USA, N.A., (“Defendant”):

                                INTRODUCTION

1.    Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that

broadly regulates the use of automated telephone equipment. Among other things,

the TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic

dialers or prerecorded messages, and delegates rulemaking authority to the Federal

Communications Commission (“FCC”).

2.    Count II of Plaintiff’s Complaint is based upon the Invasion of Privacy -

Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of

Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the

                                         -1-
        Case 1:19-cv-00500 ECF No. 1 filed 06/21/19 PageID.2 Page 2 of 7




solitude or seclusion of another or his private affairs or concerns… that would be

highly offensive to a reasonable person.”

                          JURISDICTION AND VENUE

3.    Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et seq.

and 28 U.S.C. 1331.

4.    Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial part of

the events or omissions giving rise to the claim occurred in this District.

5.    Defendants transact business here; personal jurisdiction is established.

                                     PARTIES

6.    Plaintiff is a natural person residing in the County of Macomb, State of

Michigan.

7.    Defendant is a financial institution with its corporate headquarters located at

201 N Walnut St, Wilmington, DE 19801. Defendant can be served with process at

The Corporation Trust Company, Corporation Trust Center 1209 Orange St,

Wilmington, DE 19801.

8.    Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives,

and insurers.

                           FACTUAL ALLEGATIONS

9.    Defendant was attempting to collect an alleged debt from Plaintiff.


                                         -2-
         Case 1:19-cv-00500 ECF No. 1 filed 06/21/19 PageID.3 Page 3 of 7




10.     In or around January 2019, Defendant began placing calls to Plaintiff’s

cellular phone number ending in 3996, in an attempt to collect an alleged debt.

11.     The calls placed by Defendant originated mainly from the following numbers:

(210) 520-0004, (813) 372-1900, (847) 488-2001, (407) 732-2415, and (847) 426-

9145.

12.     On or about January 17, 2019, at 2:24 p.m., Plaintiff answered a collection

call from Defendant; Plaintiff heard a pause before the collection agent began to

speak, indicating the use of an automated telephone dialing system; Plaintiff spoke

with Defendant’s representative from an unknown number.

13.     Defendant informed Plaintiff that it was attempting to collect a debt relating

to her Chase Bank account.

14.     Plaintiff unequivocally revoked consent to be called any further. Despite

Plaintiff’s request not to be contacted, Defendant continued to call Plaintiff.

15.     Defendant’s calls continued until February 20, 2019.

16.     Between January 17, 2019 and February 20, 2019, Defendant called Plaintiff

no less than twenty (20) times.

17.     Defendant called Plaintiff one (1) to two (2) times a day, and on some

occasions, up to three (3) times a day.

18.     Plaintiff is a single mother of two children and receives minimal financial

support from the father of her children.


                                           -3-
         Case 1:19-cv-00500 ECF No. 1 filed 06/21/19 PageID.4 Page 4 of 7




19.    With two minor children, Plaintiff’s cell phone needed to be in her

possession at all times and the constant ringing of her phone caused by Defendant

was a distraction and disturbance to her personal and work life.

20.    Defendant’s calls induced stress and anxiety due to the daily incessant calls

to her cellular phone.

21.    As a result of Defendant’s conduct, Plaintiff has sustained actual damages

including but not limited to, emotional and mental pain and anguish.

                                   COUNT I
               Defendant’s Violations of the TCPA, 47 U.S.C. § 227

22.    Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

23.    Defendant violated the TCPA. Defendant’s violations include, but are not

limited to the following:

 a. Within four years prior to the filing of this action, on multiple occasions,

      Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in

      pertinent part, “It shall be unlawful for any person within the United States . . .

      to make any call (other than a call made for emergency purposes or made with

      the prior express consent of the called party) using any automatic telephone

      dialing system or an artificial or prerecorded voice — to any telephone number

      assigned to a . . . cellular telephone service . . . or any service for which the

      called party is charged for the call.

                                              -4-
         Case 1:19-cv-00500 ECF No. 1 filed 06/21/19 PageID.5 Page 5 of 7




 b. Within four years prior to the filing of this action, on multiple occasions,

      Defendants willfully and/or knowingly contacted Plaintiff at Plaintiff’s cellular

      telephone using an artificial prerecorded voice or an automatic telephone

      dialing system and as such, Defendant knowing and/or willfully violated the

      TCPA.

24.    As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff is entitled

to an award of five hundred dollars ($500.00) in statutory damages, for each and

every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that

Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an

award of one thousand five hundred dollars ($1,500.00), for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                    COUNT II
                          Defendant’s Invasion of Privacy
                            (Intrusion upon Seclusion)

25.    Plaintiff incorporates herein by reference all of the above paragraphs of this

complaint as though fully set forth herein at length.

26.    Defendant violated Plaintiff’s privacy. Defendant’s violations include, but are

not limited to, the following:

 a. Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s

      solitude and seclusion by engaging in harassing phone calls in an attempt to

      collect on an alleged debt despite numerous requests for the calls to cease.


                                          -5-
          Case 1:19-cv-00500 ECF No. 1 filed 06/21/19 PageID.6 Page 6 of 7




 b. Defendants conduct would be highly offensive to a reasonable person as

       Plaintiff received calls that interrupted Plaintiff’s work and sleep schedule.

 c. Defendant’s acts, as described above, were done intentionally with the

       purpose of coercing Plaintiff to pay the alleged debt.

27.      As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable

to Plaintiff for actual damages. If the Court finds that the conduct is found to be

egregious, Plaintiff may recover punitive damages.

                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Sarah Schoenherr, respectfully requests judgment be

entered against Defendant for the following:

      A. Declaratory judgment that Defendants violated the TCPA;

      B. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

         227(b)(3)(C);

      C. Actual and punitive damages resulting from the invasion of privacy;

      D. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

         allowed under the law; and

      E. Any other relief that this Honorable Court deems appropriate.

                            DEMAND FOR JURY TRIAL

         Please take notice that Plaintiff demands a trial by jury in this action.




                                            -6-
       Case 1:19-cv-00500 ECF No. 1 filed 06/21/19 PageID.7 Page 7 of 7




                                           RESPECTFULLY SUBMITTED,

                                           CHAMI LAW PLLC

Date: June 21, 2019                        /s/ Tarek N. Chami
                                           Tarek N. Chami – P76407
                                           22000 Michigan Ave., Suite 200
                                           Dearborn, MI 48124
                                           (P): (313) 444-5029
                                           (F): (888) 428-7911
                                           (E): tarek@chamilawpllc.com




                                     -7-
